Citation Nr: 0801741	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970 and from June 1973 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2005, a statement of the 
case was issued in March 2005, and a substantive appeal was 
received in May 2005.  


FINDINGS OF FACT

1.  An April 1999 rating decision denied the veteran's claim 
for service connection for bilateral hearing loss; a timely 
notice of disagreement was not received.

2.  In October 2002, the veteran filed a request to reopen 
his claim of service connection for bilateral hearing loss.

3.  Certain evidence received since the April 1999 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for bilateral hearing loss. 

4.  Bilateral hearing loss disability was not manifested 
during service or for many years after service, nor is 
bilateral hearing loss disability otherwise related to 
service. 

5.  Tinnitus disability was not manifested during service or 
for many years after service, nor is tinnitus disability 
otherwise related to service.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the 
April 1999 denial, and the claim of entitlement to service 
connection for bilateral hearing loss disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).  

4.  Tinnitus disability was not incurred in or aggravated by 
service, nor may tinnitus be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in August 2004.  
The letter predated the December 2004 rating decision.  See 
id.  Subsequently, the veteran was issued another VCAA letter 
in July 2005.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The letters have clearly advised the 
veteran of the evidence necessary to substantiate his claims. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in August 2004.  
It set forth the criteria for entitlement to the benefit 
sought by the appellant, and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The subsequent statement of the case in March 2005 reiterated 
the detailed reasons for the denial, thus showing a 
readjudication of the claim after the August 2004 notice.  
The Board believes that the August 2004 notice, in 
conjunction with the March 2005 statement of the case, 
constituted adequate notice to the veteran.

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service private 
medical records, and post-service VA medical records.  
Additionally, the evidence of record contains VA examinations 
performed in March and July 2004.    There is no indication 
of relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

New and Material Evidence

The Board notes here that the July 2003 rating decision 
addressed the issue of new and material evidence and reopened 
the veteran's claim for bilateral hearing loss.  Even though 
the RO determined that new and material evidence was received 
to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received. Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  The appellant has had the 
opportunity to present evidence and argument in support of 
his appeal.  There is no indication that the Board's present 
review of the claim will result in any prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in October 2002); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
provides as follows:

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that the claim for bilateral hearing loss was 
originally denied by the RO in an April 1999 rating decision.  
The veteran was notified of the decision and furnished notice 
of appellate rights and procedures.  However, he did not file 
a notice of disagreement, and the April 1999 decision became 
final.  38 U.S.C.A. § 7105(c).  The evidence before the RO at 
the time of the April 1999 decision consisted of the 
veteran's service medical records (that showed no evidence of 
hearing loss); private medical records from Dr. Thomas Neal 
from December 1998 to January 1999 diagnosing Eustachian tube 
dysfunction, deviation of the nasal septum, and hearing loss 
secondary to noise exposure; as well as private medical 
records from Dr. Thomas McCormick from December 1998 
diagnosing acute sinusitis with chronic component Eustachian 
tube blockage and bilateral otitis media with exacerbation of 
hearing loss.  It appears that the basis for the denial was 
the fact that the veteran's service medical records showed no 
evidence of hearing loss, and there was no evidence showing 
that the hearing loss was casually related to service.

The evidence submitted since the April 1999 RO rating 
decision consists of VA examinations performed in March 2004 
and July 2004.  The March 2004 VA examiner found that it is 
as likely as not that hearing loss was due to noise exposure 
after the veteran's military service had ended.  The July 
2004 VA examiner opined that the disability likely began 
while the veteran was in the military.  In view of the July 
2004 opinion, the Board finds that the new evidence raises a 
reasonable possibility of substantiating the claim, and 
therefore constitutes new and material evidence.  The 
veteran's claim is therefore reopened.

Service Connection for Bilateral Hearing Loss and Tinnitus

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

The veteran has claimed entitlement to bilateral hearing loss 
and tinnitus due to exposure to firearms and aircraft during 
active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran has alleged that he was never given an 
audiological examination during service.  However, the 
service medical records do include reports of such 
examinations as hereinafter discussed. 

An August 1970 examination performed for separation purposes 
reflects that the veteran's ears were clinically evaluated as 
normal.  In addition, he underwent an audiometric 
examination.  Speech recognition testing was not done as part 
of the examination.  The audiological evaluation showed pure 
tone thresholds, in decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
-
5
LEFT
0
0
0
-
0

A May 1973 examination performed for enlistment purposes 
reflects that the veteran's ears were clinically evaluated as 
normal.  In addition, on a Report of Medical History, he 
checked the 'no' box for 'Ear, nose, or throat trouble.'  He 
also denied hearing loss.  Furthermore, he underwent an 
audiometric examination.  Speech recognition testing was not 
done as part of the examination.  The audiological evaluation 
showed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
25
15
15
-
15

An April 1976 examination performed for separation purposes 
reflects that the veteran's ears were clinically evaluated as 
normal.  In addition, he underwent an audiometric 
examination.  Speech recognition testing was not done as part 
of the examination.  The audiological evaluation showed pure 
tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

In addition to the above audiological tests, service medical 
records include clinical treatment records for a stopped up 
right era in May 1969 and for a left ear infection in June 
1975.  A July 1975 clinical record documents treatment for 
headaches; the tympanic membranes were reported to be normal 
at that time.  A January 1976 entry refers to sinus 
congestion; the ears were reported to be clear.  

The above discussed service records show no complaints or 
findings of hearing loss or tinnitus on audiological 
examinations or clinical records.  However, the Board notes 
here that the lack of any evidence that the veteran exhibited 
hearing loss and tinnitus during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  As noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385 . . . .  For 
example, if the record shows (a) acoustic 
trauma due to significant noise exposure 
in service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for disability 
under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Nevertheless, the Board is unable to conclude that the 
inservice audiological test results persuasively show an 
upward shift in tested thresholds.  The reported results on 
final separation examination in April 1976 are actually lower 
than prior results.  

The Board is also unable to find evidence of a continuity of 
pertinent symptomatology from service.  The first objective 
medical evidence of bilateral hearing loss was noted in a 
December 1998 medical record from Dr. Thomas McCormick.  The 
first objective medical evidence of tinnitus was noted at the 
March 2004 VA audiological examination.  These complaints 
came over 22 years after separation from active service.  

The Board also notes here that although the veteran files a 
service connection claim for other disorders in 1981, he did 
not include hearing loss and/or tinnitus in that claim.  The 
Board believes it reasonable to expect that he would have 
done so if he believes he was suffering from service-related 
hearing loss and/or tinnitus at that time.  

The veteran underwent a VA examination in March 2004.  He 
reported that he could not hear and had ringing in his ears.  
He had great communication difficulty in situations in which 
there was background noise present.  He reported excessive 
military noise exposure from artillery and aircraft, 
specifically from wind noise while parachuting from aircraft 
and gunfire from firing ranges.  Occupational noise exposure 
included tool use and engine noise as a mechanic.  
Recreational noise exposure included noise from tool use and 
gunfire while hunting.  He reported consistent use of hearing 
protection at work and while hunting.  He described periodic 
tinnitus as a constant ringing sound.  He could not or would 
not guess as to the date of onset for tinnitus in his right 
ear.  Left ear tinnitus began eight to nine years earlier.  
The examiner noted hearing loss and tinnitus consistent with 
cochlear damage caused by occupational and recreational noise 
exposure such as that reported by the veteran after his 
military service.  The examiner noted test results from April 
1976, shortly before discharge from military service, showed 
normal hearing sensitivity bilaterally between 500 and 4000 
Hz.  Therefore, the examiner opined that tinnitus could not 
be related to acoustic trauma suffered during military 
service, as the veteran's hearing was within normal limits at 
time of discharge from military service.  

Speech recognition testing showed scores of 88 percent for 
the right ear and 84 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows, 
with an average of 58 decibels for both ears.  


HERTZ

500
1000
2000
3000
4000
RIGHT
55
60
55
55
60
LEFT
55
60
50
60
60

The VA examiner diagnosed a moderate sensorineural hearing 
loss between 500 and 4000 Hz in both ears with good 
understanding for amplified speech in both ears.  The 
examiner opined that it was as likely as not that hearing 
loss and tinnitus were due to noise exposure after the 
veteran's military service had ended.  As the veteran's 
hearing was normal in both ears at all test frequencies at 
time of discharge from military service, the examiner found 
that neither hearing loss nor tinnitus could be related to 
acoustic trauma suffered during military service.  

The veteran underwent another VA audiometric examination in 
July 2004.  Speech recognition testing showed scores of 80 
percent for the right ear and 92 percent for the left ear.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
55
60
55
65
65
LEFT
65
60
55
65
60

The veteran reported that he was a paratrooper for a little 
more than 3 years.  While on the firing range, his tympanic 
membrane ruptured.  The examiner diagnosed moderate 
sensorineural hearing loss bilaterally and fair word 
discrimination in his right ear and good word discrimination 
in his left ear.  The examiner opined that the disability 
likely began while in the military.  No rationale was given. 

Thus, upon review of the evidence of record, there is no 
documented hearing loss and tinnitus in service; no 
complaints of hearing loss and tinnitus until many years 
after service; a VA examiner who opined, based on a review of 
the veteran's service medical records, that it is less likely 
than not that current hearing loss and tinnitus are related 
to military service; and a VA examiner who opined, based on 
the veteran's reported history, that current bilateral 
hearing loss was likely related to service. 

In this regard, the Board notes first that the absence of any 
medical evidence of hearing loss and tinnitus for many years 
after discharge from active service, or of persistent 
symptoms of hearing loss between service discharge and 1998 
and persistent symptoms of tinnitus between service discharge 
and the 2002 tinnitus claim, constitutes negative evidence 
tending to disprove the claim that the veteran developed 
hearing loss and tinnitus as a result of in-service noise 
exposure which then resulted in chronic disability.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence).  The lack of any evidence 
of continuing hearing loss for over 22 years between the 
period of active duty and the evidence showing hearing loss 
and the lack of any evidence of continuing tinnitus for over 
26 years between the period of active duty and the evidence 
showing tinnitus is itself evidence which tends to show that 
no hearing loss and tinnitus were incurred as a result of 
service.  Moreover, there is no medical evidence showing that 
hearing loss and/or tinnitus manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from active service, and therefore service 
connection for hearing loss or tinnitus may not be presumed 
to have had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.

Second, the "absence" of evidence or "negative" evidence 
of any tinnitus and hearing loss during service in this case 
is supported by affirmative evidence, consisting of the 
August 1970, May 1973, and April 1976 examination reports 
which included normal audiometric testing.  Although the 
veteran has asserted that his hearing loss and tinnitus are 
due to acoustic trauma in service, the fact remains, however, 
that he did not complain of hearing loss and tinnitus during 
service, and has not provided any medical evidence, 
whatsoever, showing findings or a diagnosis of hearing loss 
until 1998 and tinnitus until he underwent a VA examination 
in March 2004.  Also of significance is the fact that at the 
time of his May 1973 examination, the veteran did not report 
any complaints related to the ears.  This suggests that the 
veteran himself did not believe that he had any ongoing 
audiological problems at that time.

Finally, the Board believes it significant that the March 
2004 medical examiner opined that, in light of the service 
medical records being negative for hearing loss and tinnitus, 
and the normal hearing results on the veteran's 1976 
separation examination, the bilateral hearing loss and 
tinnitus were not etiologically related to service.  This 
opinion is entitled to considerable weight and is competent 
evidence regarding causation of the disabilities at issue.  

The Board has considered the July 2004 medical examiner's 
opinion that the veteran's bilateral hearing loss was likely 
due to service.  However, the Board finds that the examiner 
was relying on history reported by the veteran (a claimed 
ruptured tympanic membrane during service) which is not 
documented in the service medical records.  No rationale was 
given, and the opinion was based solely on the veteran's 
reported history without evidence of independent review of 
the file.  The Board finds that the July 2004 VA examination 
report is of diminished probative value.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Finally, the Board has considered the veteran's own lay 
statements to the effect that his bilateral hearing loss and 
tinnitus are causally related to his active service; however, 
it is noted that there is no adequate medical evidence of 
record to support such a theory and the veteran has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

The claim of service connection for bilateral hearing loss is 
reopened, but entitlement to service connection for bilateral 
hearing loss is not warranted.  Entitlement to service 
connection for tinnitus is not warranted.  The appeal is 
denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


